EXHIBIT 10.2

THIRD AMENDMENT

THIS THIRD AMENDMENT (this "Amendment") dated as of June 19, 2013, amends the
Credit Agreement dated as of July 30, 2010, (as previously amended, the "Credit
Agreement") among MADISON GAS AND ELECTRIC COMPANY (the "Borrower"), various
financial institutions and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the "Administrative Agent"). Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein as defined therein.

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into the Credit Agreement; and

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:

SECTION 1. AMENDMENTS. Effective on (and subject to the occurrence of) the
Amendment Effective Date (as defined below), the Credit Agreement shall be
amended as follows:

(a)

Amendments to Section 1.1.

(i) The definition of "Aggregate Commitment" in Section 1.1 is amended in its
entirety to read as follows:

"Aggregate Commitment" means the aggregate of the Commitments of all Lenders, as
changed from time to time pursuant hereto.

(ii) The definition of "Facility Termination Date" in Section 1.1 is amended in
its entirety to read as follows:

"Facility Termination Date" means the earlier to occur of (a) July 31, 2017, or
any later date that is specified as the Facility Termination Date in accordance
with Section 2.16 and (b) the date on which the Aggregate Commitment is reduced
to zero or otherwise terminated pursuant to the terms hereof.

(iii) The first sentence of the definition of "Interest Period" is amended in
its entirety to read as follows:





1Third Amendment to

Madison Gas and Electric

Company Credit Agreement

 

 







--------------------------------------------------------------------------------




"Interest Period" means, with respect to a Eurodollar Advance, a period selected
by the Borrower commencing on a Business Day and ending 7 days thereafter or on
the numerically corresponding day one, two, three or six months thereafter,
provided that if there is no such numerically corresponding day in the next,
second, third or sixth succeeding month, as applicable, such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month.

(iv) The definition of "Trigger Date" is deleted.

(b)

Amendment to Section 6.13. Section 6.13 is amended by (a) deleting the amount
"$35,000,000" in clause (x) and substituting "$40,000,000" therefor; and (b)
adding the following clause (xiv) in proper sequence:

(xiv) Liens imposed by law or regulation on property funded by governmental
grants.

(c)

Amendments to Default Thresholds. Each of Section 7.3 and 7.10 is amended by
deleting the amount "$35,000,000" therein and substituting "$40,000,000"
therefor.

(d)

Amendment of Schedule I. Schedule I is deleted in its entirety and replaced with
Schedule I hereto.

(e)

Amendment to Pricing Schedule. The table included in the Pricing Schedule is
deleted in its entirety and replaced with the table attached as Annex 1.

SECTION 2.

REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Lenders that (a) each warranty set forth in Article V of the Credit Agreement is
true and correct as if made on the date hereof, (b) the execution and delivery
by the Borrower of this Amendment and the performance by the Borrower of its
obligations under the Credit Agreement as amended hereby (as so amended, the
"Amended Credit Agreement") (i) are within the corporate powers of the Borrower,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary governmental approvals and (iv) do not and will not
violate any provision of law or of the charter or by-laws of the Borrower or any
indenture, loan agreement or other material contract, order or decree which is
binding upon the Borrower, and (c) this Amendment and the Amended Credit
Agreement are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditor's rights generally or by equitable
principles.





2Third Amendment to

Madison Gas and Electric

Company Credit Agreement

 

 







--------------------------------------------------------------------------------



SECTION 3.

EFFECTIVENESS. The amendments set forth in Section 1 shall become effective on
the date (the "Amendment Effective Date") on which the Administrative Agent has
received (by facsimile or otherwise) (a) counterparts of this Amendment executed
by the Borrower and the Lenders and (b) payment (for the account of each Lender)
of a non-refundable amendment fee in an amount equal to 0.12% of such Lender's
Commitment after giving effect to this Amendment.

SECTION 4.

MISCELLANEOUS.

Section 4.1

Continuing Effectiveness, etc. As herein amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

Section 4.2

Counterparts. This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.

Section 4.3

Governing Law. This Amendment shall be a contract made under and governed by the
laws of the State of Wisconsin applicable to contracts made and to be performed
entirely within such State.

Section 4.4

Successors and Assigns. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.








3Third Amendment to

Madison Gas and Electric

Company Credit Agreement

 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.







MADISON GAS AND ELECTRIC COMPANY, as Borrower




By:

/s/ Jeffrey C. Newman

Name:

Jeffrey C. Newman

Title:

Vice President, Chief Financial Officer,

Secretary and Treasurer







JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuer and as a Lender




By:

/s/ Jeffrey G. Welch

Name:

Jeffrey G. Welch

Title:

Senior Vice President







BANK OF AMERICA, N.A., as Syndication Agent and a Lender




By:

/s/ Carlos E. Morales

Name:

Carlos E. Morales

Title:

Senior Vice President







U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and a Lender




By:

/s/ Mary Pat Williams

Name:

Mary Pat Williams

Title:

Vice President





4Third Amendment to

Madison Gas and Electric

Company Credit Agreement

 

 







--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS




Lender

Commitment

JPMorgan Chase Bank, N.A.

$45,000,000

Bank of America, N.A.

$27,500,000

U.S. Bank National Association

$27,500,000

 

 

TOTAL

$100,000,000








5Third Amendment to

Madison Gas and Electric

Company Credit Agreement

 

 







--------------------------------------------------------------------------------




Annex 1 to

Third Amendment










Status

Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

Eurodollar Margin

0.675%

0.750%

0.875%

1.000%

1.125%

Base Rate Margin

0.000%

0.000%

0.000%

0.000%

0.125%

Commitment Fee Rate

0.060%

0.070%

0.080%

0.100%

0.125%

Letter of Credit Fee Rate

0.675%

0.750%

0.875%

1.000%

1.125%

[f8k_20130619ex102002.gif] [f8k_20130619ex102002.gif]





6Third Amendment to

Madison Gas and Electric

Company Credit Agreement

 

 





